 Case 1:21-cv-00295-TSE-IDD Document 1 Filed 03/10/21 Page 1 of 6 PageID# 1




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division
                                                 :
FRANK BOERSMA                                    :
                                                 :
               Plaintiff,                        :
                                                 :
v.                                               : Civil Action No. _______________
                                                 :
AMAZON DATA SERVICES, INC.                       :
formerly VADATA, INC.                            :
410 Terry Ave N                                  :
Seattle, WA, 98109                               :
                                                 :
        Serve: R/A: Corporation Service Company :
                    100 Shockoe Slip Fl 2        :
                    Richmond, VA, 23219          :
                                                 :       TRIAL BY JURY DEMANDED
               Defendant(s).                     :
                                                 :

                                         COMPLAINT

       COMES NOW, the Plaintiff, Frank Boersma (“Mr. Boersma” or “Plaintiff”), by and

through his undersigned counsel and moves this Honorable Court for judgment against the

Defendant, Amazon Data Services, Inc., formerly Vadata, Inc. (“ADS”) (“Amazon” or

“Defendant”), on the grounds and praying for the relief hereinafter set forth:

                                              Parties

1.     Plaintiff at all times relevant hereto was a resident of Loudoun County, Virginia.

2.     ADS is a Delaware corporation operating in the Commonwealth of Virginia. ADS was

formerly known as Vadata, Inc., until in or around September 2019 when Vadata, Inc. filed a

Certificate of Amendment of Certificate of Incorporation in the State of Delaware and thereafter

filed an Application for an Amended Certificate of Authority to Transact Business in Virginia in

or around October 2019.


                                                 1
 Case 1:21-cv-00295-TSE-IDD Document 1 Filed 03/10/21 Page 2 of 6 PageID# 2




                                      Jurisdiction and Venue

3.      This action is brought for interference and retaliation/discrimination in violation of the

Family Medical Leave Act (the “FMLA”), 29 U.S.C. § 2601 et seq.

4.      This Court has federal question subject matter jurisdiction over Plaintiff’s claims pursuant

to 28 U.S.C. §§ 1331 et seq.

5.      Venue is proper in the Eastern District of Virginia pursuant to 28 U.S.C. § 1391(b)(1),

(b)(2), and (d).

6.      Plaintiff satisfied and was eligible for coverage pursuant to 29 U.S.C. § 2611.

        a. At the time of Plaintiff’s request for FMLA leave, Plaintiff had been employed for at

            least twelve (12) months.

        b. At the time of Plaintiff’s request for FMLA leave, Plaintiff had worked at least 1,250

            hours during the previous twelve (12) months.

        c. Defendants were engaged in commerce or in any industry or activity affecting

            commerce and had fifty (50) or more employees when Plaintiff requested FMLA leave.

        d. Plaintiff was approved for FMLA leave by Defendants.

                                        Statement of Facts

7.      On or around January 5, 2018, Plaintiff accepted employment with ADS at the position of

Manager, Network Dev – DX.

8.      On this same date, Plaintiff signed an offer letter (the “Offer Letter”) with ADS.

9.      At all times, Plaintiff was located in Virginia, such negotiations took place in Virginia, the

Offer Letter was signed in Virginia, and Plaintiff performed all functions of his job in Virginia.

10.     As part of Plaintiff’s compensation with ADS, Plaintiff was granted “a restricted stock

units award with respect to 325 shares of Amazon.com, Inc. common stock” that was subject to a



                                                  2
 Case 1:21-cv-00295-TSE-IDD Document 1 Filed 03/10/21 Page 3 of 6 PageID# 3




vesting schedule.

11.     Plaintiff continued to work for ADS until on or around January 1, 2021 when his

employment was officially terminated.

12.    Prior to his termination, Plaintiff applied for and was granted FMLA leave.

13.    After Plaintiff’s FLMA leave request was granted, Plaintiff took approximately two (2)

weeks of FMLA leave.

14.    Upon his return to work, Plaintiff was immediately notified that his employment was being

terminated.

15.    Plaintiff appealed this decision, but his appeal was denied.

16.    The reason cited for Plaintiff’s termination of employment was certain work that was not

completed while Plaintiff was on approved FMLA leave.

17.    As a result of his termination, Plaintiff incurred lost wages and did not receive

approximately 65 shares of Amazon.com, Inc. stock due to vest on or around January 15, 2021.

                                            COUNT I
                            Retaliation/Discrimination in Violation of
                    the Family and Medical Leave Act, 29 U.S.C. § 2611 et seq.

18.    The Plaintiff restates, re-pleads, and incorporates by reference each and every allegation

set forth above.

19.    Plaintiff was an eligible employee under the definitional terms of the Family and Medical

Leave Act, 29 U.S.C. § 2611(2)(a)(i)(ii).

20.    At the time of his leave, Plaintiff had been employed by Defendant for approximately

three (3) years.

21.    Further, Plaintiff had worked at least 1,250 hours for Defendant during the twelve (12)

months prior to taking FMLA leave.



                                                3
 Case 1:21-cv-00295-TSE-IDD Document 1 Filed 03/10/21 Page 4 of 6 PageID# 4




22.    Defendant employed in excess of fifty (50) employees within seventy-five (75) miles of

the location where Plaintiff was employed.

23.    Plaintiff requested and was subsequently granted FMLA qualifying leave to care for his

daughter, who had a serious health condition within the meaning of the FMLA.

24.    Plaintiff was entitled to leave pursuant to the FMLA and Defendant was not permitted to

retaliate against Plaintiff for exercising his rights under the FMLA.

25.    Defendant retaliated against Plaintiff by failing to reinstate him to the same or equivalent

position, notifying Plaintiff he would be terminated when Plaintiff returned to work following his

FMLA-qualifying leave, denying his appeal, and terminating his employment.

26.    Defendant’s conduct was intentional, willful, purposeful, deliberate, and with knowledge

that such conduct was in violation of the FMLA.

27.    As a direct and proximate cause of Defendant’s actions, Plaintiff suffered numerous

damages including but not limited to, lost wages, back pay and front pay, employment benefits,

bonuses, vesting of stock, other compensation, costs, and reasonable attorney’s fees.

28.    Defendant acted in bad faith and Plaintiff is entitled to liquidated damages as a result.

                                          COUNT II
                                  Interference in Violation of
                   the Family and Medical Leave Act, 29 U.S.C. § 2611 et seq.

29.    The Plaintiff restates, re-pleads, and incorporates by reference each and every allegation

set forth above.

30.    Plaintiff was an eligible employee under the definitional terms of the Family and Medical

Leave Act, 29 U.S.C. § 2611(2)(a)(i)(ii).

31.    As an eligible employee who exercised leave under the FMLA, Plaintiff was entitled to

be restored to the same or an equivalent position upon returning from leave.



                                                 4
 Case 1:21-cv-00295-TSE-IDD Document 1 Filed 03/10/21 Page 5 of 6 PageID# 5




32.      Defendant interfered with Plaintiff’s FMLA rights by failing to reinstate Plaintiff to the

same or equivalent position upon his return to work, and instead notifying Plaintiff of

Defendant’s decision to terminate his employment.

33.      Plaintiff was never restored to his position or to an equivalent position. Instead, Plaintiff

was terminated.

34.      As such, Plaintiff was denied the benefit of reinstatement to the same or equivalent

position upon his return to work.

35.      Defendant’s conduct was intentional, willful, purposeful, deliberate, and with knowledge

that such conduct was in violation of the FMLA.

36.      As a direct and proximate cause of Defendant’s actions, Plaintiff suffered numerous

damages including but not limited to, lost wages, back pay and front pay, employment benefits,

bonuses, vesting of stock, other compensation, costs, and reasonable attorney’s fees.

37.      As a result of Defendant’s actions, Plaintiff is entitled to liquidated damages.

      WHEREFORE, the premises considered, Plaintiff respectfully prays that this Honorable

Court:

      A. Enter judgment on his behalf against Defendant;

      B. Award Plaintiff back pay and front pay, including but not limited to the restricted share

         units of Amazon.com, Inc. common stock;

      C. Award Plaintiff liquidated damages;

      D. Award Plaintiff his costs, attorneys’ fees, prejudgment interest and post-judgement

         interest;

      E. Declare that Defendant’s conduct was interference or retaliation in violation of the

         Family Medical Leave Act, 29 U.S.C. § 2611 et seq.



                                                   5
Case 1:21-cv-00295-TSE-IDD Document 1 Filed 03/10/21 Page 6 of 6 PageID# 6




 F. Order that Defendants be required to promulgate an effective policy against such

     discrimination and to adhere thereto; and,

 G. Grant such other relief as this Court may consider just and proper.

                                DEMAND FOR JURY TRIAL

     In accordance with F.R.C.P. 38(b), Plaintiff demands a trial by jury on all issues so

 triable.

                                                   Respectfully submitted,

                                                   By Counsel


                                                   /s/ _Zach Miller________________
                                                   Zach Miller (VSB No. 85860)
                                                   MCCLANAHAN POWERS, PLLC
                                                   8133 Leesburg Pike, Suite 130
                                                   Vienna, VA 22182
                                                   Telephone: (703) 520-1326
                                                   Facsimile: (703) 828-0205
                                                   Email: zmiller@mcplegal.com
                                                   Counsel for Plaintiff




                                              6
